DETAILED ACTION
This communication is in response to U.S. Application No. 14/724018 filed on February 04, 2021. 
				Examiner’s Amendments

1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Proposed for this Examiner's Amendments as listed below was presented to and authorized by in a telephone interview with Mr. David Sun, Registration Number 78,647, during February 04, 2021.  


Cancel claims 5, 6, 12, 14-18 and 24-27. 

Please add claims 29-40
Please amend claims 1 and 21 as follows:

1. (Proposed Amended) A method, executable by one or more processors, for data uniqueness control, the method comprising: 
determining control information according to specific data mapped by a data storage space of a database; 
combining the control information and data to be written into the data storage space to obtain a combination result; 
determining that there is another combination result that is the same as the combination result, the another combination result combining another data stored in another data storage space of the database and another control information mapped by the another data storage space;

modifying the stored another data of the another combination result in the another data storage space of the database so that there is not another combination result that is the same as the combination result[[,]];
writing into the data storage space the data to be written into the data storage space of the database[[,]]; 
establishing a mapping relationship between the data to be written into the data storage space of the database and a conflict identifier; 
establishing a mapping relationship between the modified data in the database and the conflict identifier; and
mapping different data storage spaces of the database having data of different contents to the same control information, the modifying including changing [[an]]the conflict identifier of the stored another data to indicate a co-existence of the data and the stored another data, the data and the stored another data having a same login name; and
receiving a data access request sent by a terminal; 
querying data in the database according to the data access request; 
instructing the terminal to prompt a user to input an instruction for indicating whether to modify the queried data in response to determining that the conflict identifier having the mapping relationship with the queried data exists; and
in response to receiving an instruction sent by the terminal for indicating modification of the queried data, updating the queried data queried data queried data in the database; and
in response to receiving an instruction sent by a terminal for indicating not to modify queried data[[;]],
determining that the queried data is the data undergone the reversible modification;
executing a reverse operation of the reversible modification on the queried data to obtain modified data; and
executing the reversible modification on data in the database that is the same as the modified data. 



21. (Proposed Amended) A computer-readable medium storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 
determining control information according to specific data mapped by a data storage space of a database, the control information including a first login name; 
combining the control information and data to be written into the data storage 
determining that there is another combination result that is the same as the combination result, the another combination result combining another data stored in another data storage space of the database and another control information mapped by the another data storage space, the another control information including a second login name; 
ensuring data uniqueness of the data to be written in the database by:
modifying the stored another data of the another combination result in the another data storage space of the database so that there is not another combination result that is the same as the combination result[[,]];
writing into the data storage space the data to be written into the data storage space of the database[[,]]; 
establishing a mapping relationship between the data to be written into the data storage space of the database and a conflict identifier; 
establishing a mapping relationship between the modified data in the database and the conflict identifier; and
mapping different data storage spaces of the database having data of different contents to the same control information, the modifying including:
changing [[an]]the conflict identifier of the stored another data to indicate a co-existence of the data and the stored another data; and
keeping the first login name corresponding to the data and the second login name corresponding to the another data, the first login name being the same as the second login name for a same website; and
receiving a data access request sent by a terminal; 
querying data in the database according to the data access request; 
instructing the terminal to prompt a user to input an instruction for indicating whether to modify the queried data in response to determining that the conflict identifier having the mapping relationship with the queried data exists; and
in response to receiving an instruction sent by the terminal for indicating modification of the queried data, updating the queried  queried data queried data in the database; and
in response to receiving an instruction sent by a terminal for indicating not to modify queried data[[;]],
determining that the queried data is the data undergone the reversible modification;
executing a reverse operation of the reversible modification on the queried data to obtain modified data; and
executing the reversible modification on data in the database that is the same as the modified data. 


29. (Proposed New) An apparatus comprising:
one or more processors; and
	one or more computer-readable media storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising
determining control information according to specific data mapped by a data storage space of a database; 
combining the control information and data to be written into the data storage space to obtain a combination result; 
determining that there is another combination result that is the same as the combination result, the another combination result combining another data stored in another data storage space of the database and another control information mapped by the another data storage space;
ensuring data uniqueness of the data to be written into the database by:
modifying the stored another data of the another combination result in the another data storage space of the database so that there is not another combination result that is the same as the combination result;
writing into the data storage space the data to be written into the data storage space of the database; 
establishing a mapping relationship between the data to be written into the data storage space of the database and a conflict identifier; 
establishing a mapping relationship between the modified data in the database and the conflict identifier; and
mapping different data storage spaces of the database having data of different contents to the same control information, the modifying including changing the conflict identifier of the stored another data to indicate a co-existence of the data and the stored another data, the data and the stored another data having a same login name; and
receiving a data access request sent by a terminal; 
querying data in the database according to the data access request; 
instructing the terminal to prompt a user to input an instruction for indicating whether to modify the queried data in response to determining that the conflict identifier having the mapping relationship with the queried data exists; and
in response to receiving an instruction sent by the terminal for indicating modification of the queried data, updating the queried data, the updating the queried data including performing a reversible modification on the queried data in the database; and
in response to receiving an instruction sent by a terminal for indicating not to modify queried data,
determining that the queried data is the data undergone the reversible modification;
executing a reverse operation of the reversible modification on the queried data to obtain modified data; and
executing the reversible modification on data in the database that is the same as the modified data. 

30. (Proposed New) The apparatus of claim 29, wherein the acts further comprise:
prior to determining the control information according to the specific data mapped by the data storage space, 
determining, from the database, control information storage spaces mapped by data storage spaces to be written into data having different contents; and
storing same control information in the determined control information storage spaces. 

31. (Proposed New) The apparatus of claim 29, wherein the acts further comprise:
prior to determining the control information according to the specific data mapped by the data storage space, 
determining, from the database, control information storage spaces mapped by data storage spaces to be written into data having same contents; and
storing different control information in the determined control information storage spaces. 

32. (Proposed New) The apparatus of claim 31, wherein the acts further comprise:
terminating the mapping relationship between the queried data and the conflict identifier after the updating the queried data by using data included in the instruction. 


33. (Proposed New) The apparatus of claim 29, wherein the control information includes a character string.


34. (Proposed New) The apparatus of claim 29, wherein the control information includes an account identification.


35. (Proposed New) The apparatus of claim 29, wherein the acts further comprise storing the control information in a control information storage space.


36. (Proposed New) The method of claim 1, wherein the control information includes a character string.


37. (Previously New) The method of claim 1, further comprising storing the control information in a control information storage space.


38. (Proposed New) The method of claim 1, wherein the control information includes an account identification.


39. (Proposed New) The computer-readable medium of claim 21, wherein the acts further comprise storing the control information in a control information storage space.


40. (Proposed New) The computer-readable medium of claim 21, wherein the control information includes an account identification.





Allowable Subject Matter
	Claims 1, 3, 4, 7, 21, 22, 23 and 28-40 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on 01/04/2021, claims 1, 3, 4, 7, 21, 22, 23 and 28-40 were searched upon and Examiner concludes the Bird et al. U.S. Patent Application Publication No. 2007/0179885 (herein as ‘Bird’) and further in view of Klein et al. U.S. Patent Application Publication No. 2006/0122963 (herein as Klein') and Raz U.S. Patent Application Publication No. 2006/0288045 (herein as ‘Raz’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1, 3, 4, 7, 21, 22, 23 and 28-40. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“determining control information according to specific data mapped by a data storage space of a database; 
combining the control information and data to be written into the data storage space to obtain a combination result; 
determining that there is another combination result that is the same as the combination result, the another combination result combining another data stored in another data storage space of the database and another control information mapped by the another data storage space;
ensuring data uniqueness of the data to be written into the database by:
modifying the stored another data of the another combination result in the another data storage space of the database so that there is not another combination result that is the same as the combination result[[,]];
writing into the data storage space the data to be written into the data storage space of the database[[,]]; 
establishing a mapping relationship between the data to be written into the data storage space of the database and a conflict identifier; 
establishing a mapping relationship between the modified data in the database and the conflict identifier; and
mapping different data storage spaces of the database having data of different contents to the same control information, the modifying including changing [[an]]the conflict identifier of the stored another data to indicate a co-existence of the data and the stored another data, the data and the stored another data having a same login name; and
receiving a data access request sent by a terminal; 
querying data in the database according to the data access request; 
instructing the terminal to prompt a user to input an instruction for indicating whether to modify the queried data in response to determining that the conflict identifier having the mapping relationship with the queried data exists; and
in response to receiving an instruction sent by the terminal for indicating modification of the queried data, updating the queried data, the updating the queried data including[[:]] performing a reversible modification on the queried data in the database; and
in response to receiving an instruction sent by a terminal for indicating not to modify queried data[[;]],
determining that the queried data is the data undergone the reversible modification;
executing a reverse operation of the reversible modification on the queried data to obtain modified data; and
executing the reversible modification on data in the database that is the same as the modified data” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Bird et al. U.S. Patent Application Publication No. 2007/0179885 (herein as ‘Bird’) and further in view of Klein et al. U.S. Patent Application Publication No. 2006/0122963 (herein as Klein') and Raz U.S. Patent Application Publication No. 2006/0288045 (herein as ‘Raz’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. 

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1, 3, 4, 7, 21, 22, 23 and 28-40. In particular the claimed inveniton focuses on the claimed concept of updating control information, storing the relationship, identifying a conflict, correcting the conflict and providing options to reverse or maintain the corrected data.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1, 3, 4, 7, 21, 22, 23 and 28-40.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1, 3, 4, 7, 21, 22, 23 and 28-40 (renumbered as 1-20) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  February 13, 2021
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159